Citation Nr: 9910178	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-30 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to March 
1975.  He died on May [redacted], 1992.  The appellant is 
his widow.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in May 1997, when it was remanded to the RO 
for additional evidentiary development.  Such development has 
been accomplished and the claim is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died on May [redacted], 1992.

3.  The immediate cause of death was sepsis, due to acute 
myelogenous leukemia, with a significant condition of lung 
infiltrate.  The report of an autopsy showed the principal 
diagnoses as terminal bronchopneumonia; sepsis; pleural 
effusion bilaterally; acute myeloid leukemia involving the 
lungs, bilaterally and spleen; apical emphysema; ascites; 
pancytopenia; and suspected neutropenia colitis.

4.  At the time of the veteran's death, service connection 
was in effect for bilateral ureterolithiasis with rectal 
colic; a right knee disability; post-operative residuals of 
deviated septum; hemorrhoids; and fracture of the left 
clavicle.  The combined disability rating was 20 percent.

5.  Neither bilateral ureterolithiasis with rectal colic; a 
right knee disability; post-operative residuals of deviated 
septum; hemorrhoids; nor fracture of the left clavicle caused 
or directly contributed to the veteran's leukemia or to any 
of the other final anatomic diagnoses noted upon autopsy.

6.  The appellant has not presented evidence tending to show 
that the veteran was actually exposed to herbicides in 
Vietnam, or that his leukemia was caused by such exposure.

7.  There was no relationship between the pulmonary illnesses 
during service, including pleurodynia possibly caused by the 
Coxsackie B virus, bronchitis, sinusitis, and pneumonia; and 
the veteran's death from leukemia and sepsis infection.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
based upon a service-connected disability as either a 
principal or contributory cause of death is not warranted.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

2.  A claim that the cause of the veteran's death was related 
to herbicide exposure during service is not well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

3.  Service connection for the cause of the veteran's death 
based upon a relationship between pulmonary illnesses in 
service and leukemia is not warranted. 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death.  She 
explains that the veteran suffered from pleural effusion 
bilaterally, apical emphysema, myeloid leukemia involving the 
lungs, acute myelogenous leukemia involving the lung, brain, 
bone and rectal fissure at the time of his death.  On behalf 
of the appellant, her representative argues that the 
veteran's cause of death is related to Agent Orange exposure 
in service.  In her substantive appeal, the appellant 
contends that the veteran had a lung disorder in service 
which is related to his cause of death.

Facts and history

Service medical records show that in August 1959 the veteran 
had viral epidemic pleurodynia, said to be acute and 
Coxsackie was suspected but not confirmed.  A chest X-ray at 
that time revealed the beginning of bilateral 
bronchopneumonia.  The veteran had pleural chest pain in May 
1965; pharyngitis in August and September 1968; and several 
incidents of upper respiratory infections from 1969 to 1972.

According to the veteran's death certificate, he died at the 
age of 55 years on May [redacted], 1992.  The immediate cause 
of death was sepsis, due to acute myelogenous leukemia, with a 
significant condition of lung infiltrate, which was deemed to 
have contributed to death but was unrelated to the leukemia.  
The report of an autopsy showed the principal diagnoses as 
terminal bronchopneumonia; sepsis; pleural effusion 
bilaterally; acute myeloid leukemia involving the lungs, 
bilaterally and spleen; apical emphysema; ascites; 
pancytopenia; and suspected neutropenia colitis.  

At the time of the veteran's death, service connection was in 
effect for bilateral ureterolithiasis with rectal colic; a 
right knee disability; post-operative residuals of deviated 
septum; hemorrhoids; and fracture of the left clavicle.  The 
combined disability rating was 20 percent.  A claim for 
entitlement to service connection for leukemia, secondary to 
herbicide exposure, was pending at the time of his death.  In 
the rating decision denying service connection for the cause 
of the veteran's death, the RO also determined that service 
connection for leukemia, secondary to herbicide exposure, was 
not warranted.  

In the May 1997 remand, the Board requested that the 
veteran's medical records and history be reviewed by a VA 
medical pulmonary specialist examiner to determine whether he 
presented with symptomatology at the time of his death 
associated the respiratory and viral occurrences shown in 
service.  The July 1998 report of this review shows that the 
Assistant Chief of the Pulmonary and Critical Care Medicine 
Section of the San Francisco VA Medical Center reviewed the 
veteran's VA claims file as well as the records reflecting 
his terminal hospitalization and autopsy, and summarized the 
salient facts and history reflected in each.  He concluded, 
however, that there was no relationship between the pulmonary 
illnesses during service, including pleurodynia possibly 
caused by the Coxsackie B virus, bronchitis, sinusitis, and 
pneumonia; and the veteran's unfortunate death from leukemia 
and sepsis infection.  

Laws and regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
supra.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the principal 
cause of death or a contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the principal 
cause of death or a contributory cause of death.  A well-
grounded claim for service connection for the cause of a 
veteran's death, therefore, is one which justifies a belief 
by a fair and impartial individual that it is plausible that 
the veteran's death resulted from a disability incurred in or 
aggravated by service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Recent regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that if a veteran who served on active duty in Vietnam during 
the Vietnam era develops one of the diseases which is 
presumed to have resulted from exposure to herbicides, the 
veteran are presumed to have been exposed to Agent Orange or 
similar herbicides.  McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases are chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  With regard to the skin 
diseases, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

A veteran may establish service connection for a disease or 
disability resulting from herbicide exposure with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(1994).  In the case of a disability which is not presumed 
under law to have been caused by exposure to herbicides, 
however, proof of actual exposure to herbicides during 
service in Vietnam is also required.  McCartt, supra.

Analysis

The standard of review to be employed by the Board in 
resolving each issue raised provides the appellant with the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 1991).  If 
the evidence supports the appellant's claim, then the 
appellant prevails on the claim.  If the evidence is in 
equipoise, application of the benefit of the doubt standard 
tips the balance in favor of the appellant and the appellant 
again prevails on the claim.  Only if the preponderance of 
the evidence goes against the claim will the appellant be 
denied the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 Fed.3d 
1477 (Fed. Cir. 1977) and cases cited therein.  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  Gilbert, supra.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 

At the time of his death, the veteran was in receipt of 
service connection for ureterolithiasis with rectal colic, a 
right knee disability, post-operative residuals of a deviated 
septum, hemorrhoids, and a left clavicle fracture.  None of 
these disabilities represent active disease processes or 
affect vital organs or could have accelerated death within 
the meaning of governing regulations.  38 C.F.R. § 3.312(b).  
Furthermore, there is no evidence contained in the record 
indicating that these disabilities caused or directly 
contributed to the veteran's leukemia or to any of the other 
final anatomic diagnoses noted upon autopsy.  Thus, the 
preponderance of the evidence is against the claim that a 
service-connected disability caused the veteran's death or 
contributed to the cause of the veteran's death. 

The appellant also claims that her husband's exposure to 
Agent Orange or other herbicides during service in Vietnam 
may have contributed to the subsequent development of 
leukemia.  Because leukemia is not one of the diseases which 
according to regulation may be presumed to have been caused 
by exposure to herbicide agents, for the appellant to prevail 
upon this claim, she must show that 1) the veteran was 
actually exposed to herbicides in Vietnam, and 2) his 
leukemia was caused by such exposure, a proposition which 
requires evidence of a medical nature.  She has met neither 
burden, as the evidence does not demonstrate exposure to 
herbicides or a medically-shown relationship between leukemia 
and herbicides.  Thus, the claim that the cause of the 
veteran's death is related to exposure to herbicides in 
Vietnam is not well grounded.  

In the effort to develop the appellant's claim that the 
veteran's various lung problems in service were related to 
the cause of his death, the RO obtained the July 1998 medical 
opinion.  In this opinion, the substance of which is set 
forth above, a physician who is a specialist in pulmonary 
medicine concluded that there was no ascertainable 
relationship between the pulmonary illnesses the veteran 
suffered during service and his death from leukemia.  While 
the appellant's sincerity in asserting her claim is clear, 
since she is not a medical expert, she is not competent to 
express an authoritative opinion regarding any questions 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the preponderance of the evidence is 
against the appellant's claim that the cause of the veteran's 
death is related to the various lung problems he experienced 
during service. 

Based on its review of the relevant evidence in this matter, 
and for the preceding reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the appellant's claim for entitlement to dependency 
and indemnity compensation for the cause of the veteran's 
death.  The claim therefore must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

